

116 S2052 : To authorize the honorary promotion of Colonel Charles E. McGee to brigadier general in the United States Air Force. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2052IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Referred to the Committee on Armed ServicesAN ACTTo authorize the honorary promotion of Colonel Charles E. McGee to brigadier general in the United
			 States Air Force. 
	
		1.Authority for honorary promotion of Colonel Charles E. McGee to brigadier general in the United
 States Air ForceThe President is authorized to issue an appropriate honorary commission promoting to brigadier general in the Air Force Colonel Charles E. McGee, United States Air Force (retired), a distinguished Tuskegee Airman whose honorary promotion to that grade has the recommendation of the Secretary of the Air Force in accordance with the provisions of section 1563 of title 10, United States Code.
 2.Prohibition on benefitsNo person is entitled to any bonus, gratuity, pay, or allowance by reason of section 1.Passed the Senate July 31, 2019.Julie E. Adams,Secretary